Citation Nr: 0329362	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  02-02 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for a spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and a friend




ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
July 1969.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an October 2000 rating decision from the Winston-Salem, 
North Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied entitlement to service connection for 
mental illness and a spinal condition.  


REMAND

In July 2002, under newly amended VA regulations, the Board 
undertook additional development on both issues.  See 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002); 38 C.F.R. § 19.9(a)(2); 
VAOPGCPREC 1-2003.  During the Board development, in October 
2002, the Board requested Social Security Disability (SSD) 
records and received the Social Security Administration's 
confirmation that no SSD records existed for this veteran.  
The Board also mailed an October 2002 letter to the veteran 
that asked him to complete authorization and consent to 
release information forms for his health care providers.  In 
November 2002, the veteran filed miscellaneous private 
medical records and lay statements, and in September 2003, 
the Board obtained a VA psychiatric examination report and 
medical opinion.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit invalidated the Board's authority to consider 
additional evidence without the RO's initial consideration of 
the evidence or the veteran's waiver of RO consideration as 
contrary to 38 U.S.C.A. § 7104(a).  See Disabled American 
Veterans(DAV), et al. v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. May 1, 2003).  The veteran has not filed 
a waiver of the evidence obtained since July 2002; therefore, 
the only available course is to remand the case for the RO's 
initial consideration of the additional evidence and 
readjudication of the claims.  

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), Court of Appeals invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1).  The Court of Appeals made a 
conclusion similar to the one reached in Disabled American 
Veterans, supra (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court of Appeals found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, when 
providing the veteran with notice as required by the VCAA, 
the RO must explain to the veteran that a full year is 
allowed to respond to a VCAA notice.

The VA also has a duty to schedule a VA spine examination for 
the veteran.  A VA spine examination was requested in October 
2002, but the claims folder does not show that a VA spine 
examination was ever scheduled.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA spine examination and medical opinion are necessary to 
determine the likelihood that a current spine disability 
resulted from an event in service.  A VA examination and 
medical opinion is necessary if there is competent evidence 
of current disability that may be associated with active 
service but the record does not include sufficient medical 
evidence to make a decision.  See 38 U.S.C.A. § 5103A.  

A remand is also necessary for the VA to inform the veteran 
which evidence he is to provide and which evidence the VA 
will attempt to obtain for him.  The VA shall notify the 
claimant and the claimant's representative, if any, of the 
evidence that is necessary to substantiate the claim, which 
evidence the claimant is to provide, and which evidence the 
VA will attempt to obtain for the claimant.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  Quartuccio v. Principi , 16 Vet. App. 
183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claims, the case 
is remanded to the RO for the following development:  

1.  The veteran should be afforded a VA 
spine examination.  Failure of the 
veteran to report for a scheduled 
examination without good cause could 
result in denial of the claim.  38 C.F.R. 
§ 3.655 (2003).  The claims file and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner before the examination.  

The VA spine examiner should conduct any 
indicated studies, note whether the 
claims folder was reviewed before the 
examination, and state a medical opinion 
as to: a) the medical classification of 
the veteran's spine disability, if any, 
and the data for classification; 
b) whether it is as likely as not that a 
current spine disability resulted from 
lifting tents or any other event in 
active service from July 1967 to July 
1969; and c) whether it is as likely as 
not that a current spine disability 
resulted from a post-service event, to 
include a car accident in 1984 and a 
slipped disc in 1987.  Any opinions 
expressed by the spine examiner must be 
accompanied by a complete rationale.  

The RO should review the requested 
examination report and medical opinion to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); Quartuccio, 16 Vet. 
App. at 187; McKnight, 131 F.3d at 1485.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

3.  After undertaking any development 
deemed essential, the RO should 
readjudicate the claims of entitlement to 
service connection for an acquired 
psychiatric disorder, to include PTSD, 
and of entitlement to service connection 
for a spine disability based upon the 
entire evidence of record.  All pertinent 
law, Court decisions, and regulations 
should be considered.  If the claims 
remain in denied status, the veteran and 
his representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claims.  
The RO's actions should follow the 
Court's instructions detailed in 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 
(1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

4.  Thereafter, if appropriate, the 
claims should be returned to the Board 
for further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


